Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 1 of 32




            EXHIBIT 5
Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 2 of 32


                    INTERNATIONAL                                          ISO/IEC
                    STANDARD                                                 10589

                                                                                Second edition
                                                                                   2002-11-15




                    Information technology —
                    Telecommunications and information
                    exchange between systems — Intermediate
                    System to Intermediate System
                    intra-domain routeing information
                    exchange protocol for use in conjunction
                    with the protocol for providing the
                    connectionless-mode network service
                    (ISO 8473)
                    Technologies de l'information — Communication de données et échange
                    d'informations entre systèmes — Protocole intra-domaine de routage d'un
                    système intermédiaire à un système intermédiaire à utiliser conjointement
                    avec le protocole fournissant le service de réseau en mode sans connexion
                    (ISO 8473)




                                                                             Reference number
                                                                        ISO/IEC 10589:2002(E)



                                                                               © ISO/IEC 2002
                Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 3 of 32
ISO/IEC 10589:2002(E)



3.6.1 area: A routeing subdomain which maintains detailed routeing information about its own internal composition, and also
       maintains routeing information which allows it to reach other routeing subdomains. It corresponds to the Level 1
       subdomain.

3.6.2 neighbour: An adjacent system reachable by traversal of a single subnetwork by a PDU.

3.6.3 adjacency: A portion of the local routeing information which pertains to the reachability of a single neighbour ES or IS
       over a single circuit.
      Adjacencies are used as input to the Decision Process for forming paths through the routeing domain.
      A separate adjacency is created for each neighbour on a circuit, and for each level of routeing (i.e. level 1 and level 2)
      on a broadcast circuit.

3.6.4 circuit: A subset of the local routeing information base pertinent to a single local SNPA. The system management view
       of a circuit is presented in a linkage managed object.

3.6.5 link: The communication path between two neighbours.
      A link is “up” when communication is possible between the two SNPAs.

3.6.6 designated IS: The Intermediate system on a LAN, which is designated to perform additional duties. In particular it
       generates Link State PDUs on behalf of the LAN, treating the LAN as a pseudonode.

3.6.7 pseudonode: Where a broadcast subnetwork has n connected Intermediate systems, the broadcast subnetwork itself is
       considered to be a pseudonode.
      The pseudonode has links to each of the n Intermediate and End systems. Each of the ISs has a single link to the
      pseudonode (rather than n-1 links to each of the other Intermediate systems). Link State PDUs are generated on behalf
      of the pseudonode by the Designated IS. This is depicted below in figure 1.

3.6.8 broadcast subnetwork: A subnetwork which supports an arbitrary number of End systems and Intermediate systems and
      additionally is capable of transmitting a single SNPDU to a subset of these systems in response to a single
      SN_UNITDATA request.

3.6.9 general topology subnetwork: A subnetwork which supports an arbitrary number of End systems and Intermediate
      systems, but does not support a convenient multi-destination connectionless transmission facility, as does a broadcast
      subnetwork.

3.6.10 routeing subdomain: a set of Intermediate systems and End systems located within the same Routeing domain.

3.6.11 level 2 subdomain: the set of all Level 2 Intermediate systems in a Routeing domain.

3.6.12 jitter: a small random variation introduced into the value of a timer to prevent multiple timer expirations in different
      systems from becoming synchronised.




         IS              IS              IS                                IS             IS                IS
                                                               pseudo-
                                                                node



                        ES                                                                ES


                               Figure 1 - Use of a pseudonode to collapse a LAN Topology




4                                                                                                © ISO/IEC 2002 – All rights reserved
               Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 4 of 32
                                                                       ISO/IEC 10589:2002(E)



4     Symbols and abbreviations
4.1     Data units

PDU               Protocol Data Unit
SNSDU             Subnetwork Service Data Unit
NSDU              Network Service Data Unit
NPDU              Network Protocol Data Unit
SNPDU             Subnetwork Protocol Data Unit

4.2     Protocol data units

ESH PDU           ISO 9542 End System Hello Protocol Data Unit
ISH PDU           ISO 9542 Intermediate System Hello Protocol
                  Data Unit
RD PDU            ISO 9542 Redirect Protocol Data Unit
IIH PDU           Intermediate System to Intermediate System
                  Protocol Data Unit
LSP               Link State Protocol Data Unit
SNP               Sequence Numbers Protocol Data Unit
CSNP              Complete Sequence Numbers Protocol Data
                  Unit
PSNP              Partial Sequence Numbers Protocol Data Unit


4.3     Addresses

AFI               Authority and Format Indicator
DSP               Domain Specific Part
IDI               Initial Domain Identifier
IDP               Initial Domain Part
NET               Network Entity Title
NPAI              Network Protocol Addressing Information
NSAP              Network Service Access Point
SNPA              Subnetwork Point of Attachment

4.4     Miscellaneous

DA                Dynamically Assigned
DED               Dynamically Established Data Link
DTE               Data Terminal Equipment
ES                End System
IS                Intermediate System
HDLC              High Level Data Link Control
ISDN              Integrated Services Digital Network
FDDI              Fiber Distributed Data Interface
L1                Level 1
L2                Level 2
LAN               Local Area Network
MAC               Media Access Control
MAN               Metropolitan Area Network
MCS               Management conformance summary
MICS              Management information conformance statement
MOCS              Managed object conformance statement
MRCS              Managed relationship conformance statement
NLPID             Network Layer Protocol Identifier
PSTN              Public Switched Telephone Network
OSIE              Open Systems Interconnection Environment



© ISO/IEC 2002 – All rights reserved                                                      5
               Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 5 of 32
                                                                                                         ISO/IEC 10589:2002(E)



6.8.2     Update process

This process constructs, receives and propagates Link State PDUs. Each Link State PDU contains information about the
identity and routeing metric values of the adjacencies of the IS that originated the Link State PDU.

The Update Process receives Link State and Sequence Numbers PDUs from the Receive Process — 4 in figure 3. It places new
routeing information in the routeing information base — 6 and propagates routeing information to other Intermediate systems
– 7 and 8.

General characteristics of the Update Process are:
-    Link State PDUs are generated as a result of topological changes, and also periodically. They may also be generated
     indirectly as a result of System Management actions (such as changing one of the routeing metrics for a circuit).
-    Level 1 Link State PDUs are propagated to all Intermediate systems within an area, but are not propagated out of an area.
-    Level 2 Link State PDUs are propagated to all Level 2 Intermediate systems in the domain.
-    Link State PDUs are not propagated outside of a domain.
-    The update process, through a set of System Management parameters, enforces an upper bound on the amount of routeing
     traffic overhead it generates.

6.8.3     Forwarding process

This process supplies and manages the buffers necessary to support NPDU relaying to all destinations.

It receives, via the Receive Process, ISO 8473 PDUs to be forwarded – 5 in figure 3.

It performs a lookup in the appropriate1) Forwarding Database – 11 – to determine the possible output adjacencies to use for
forwarding to a given destination, chooses one adjacency – 12 —, generates error indications to ISO 8473 – 14 , and signals
ISO 9542 to issue Redirect PDUs – 13 .

6.8.4     Receive process

The Receive Process obtains its inputs from the following sources
-    received PDUs with the NLPID of Intra-Domain routeing – 2 in figure 3,
-    routeing information derived by the ES–IS protocol from the receipt of ISO 9542 PDUs – 1 ; and
-    ISO 8473 data PDUs handed to the routeing function by the ISO 8473 protocol machine – 3.
-    It then performs the appropriate actions, which may involve passing the PDU to some other function (e.g. to the
     Forwarding Process for forwarding – 5 ).




1)
   The appropriate forwarding database is selected by choosing a routeing metric based on fields in the QoS Maintenance option field of
ISO 8473.



© ISO/IEC 2002 – All rights reserved                                                                                                13
               Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 6 of 32
                                                                                                              ISO/IEC 10589:2002(E)



                               Table 9 – Architectural constants for use with ISO 8802 subnetworks

            Multi-destination Address                Binding                                     Description
        AllL1ISs                              01-80-C2-00-00-14           The multi-destination address      “All L1 Intermediate
                                                                          Systems”
        AllL2ISs                              01-80-C2-00-00-15           The multi-destination address “All L2 Intermediate
                                                                          Systems”
        AllIntermediateSystems                09-00-2B-00-00-05           The multi-destination address “All Intermediate Systems”
                                                                          used by ISO 9542
        AllEndSystems                         09-00-2B-00-00-04           The multi-destination address “All End Systems” used by
                                                                          ISO 9542




9     Structure and encoding of PDUs
This clause describes the PDU formats of the Intra-Domain IS–IS routeing protocol.

9.1     General encoding rules
Octets in a PDU are numbered starting from 1, in increasing order. Bits in a octet are numbered from 1 to 8, where bit 1 is the
least significant bit and is pictured on the right. When consecutive octets are used to represent a number, the lower octet
number has the most significant value.

Fields marked Reserved (or simply R) are transmitted as zero, and ignored on receipt, unless otherwise noted.

Values are given in decimal. All numeric fields are unsigned integers, unless otherwise noted.

9.2     Encoding of network layer addresses
Network Layer addresses (NSAP addresses, NETs, area addresses and Address Prefixes) are encoded in PDUs according to the
preferred binary encoding specified in ISO

8348; the entire address, taken as a whole is represented explicitly as a string of binary octets. This string is conveyed in its
entirety in the address fields of the PDUs. The rules governing the generation of the preferred binary encoding are described in
ISO 8348. The address so generated is encoded with the most significant octet (i.e. the AFI) of the address being the first octet
transmitted, and the more significant semi-octet of each pair of semi-octets in the address is encoded in the more significant
semi-octet of each octet (i.e. in the high order 4 bits). Thus the address /371234 is encoded as shown in figure 7.

                                                                                   No. of Octets
                                        3                    7                     1
                                        1                    2                     1
                                        3                    4                     1

                                            Figure 7 - Address encoding example

9.3     Encoding of SNPA addresses
SNPA addresses (e.g. LAN Address) shall be encoded according to the rules specified for the particular type of subnetwork
being used.

In the case of an ISO/IEC 8802 (except for ISO/IEC 8802-6 DQDB) or ISO/IEC 9314 subnetwork, the SNPA address is the
48-bit MAC address encoded as a sequence of six octets according to the “hexadecimal representation” of MAC addresses
specified in ISO/IEC 10039. The SNPA address of an ISO/IEC 8802-6 DQDB shall be encoded as a sequence of eight octets
containing 4-bit address type subfield, variable length padding subfield and variable length MAC service access point address
subfield according to the “hexadecimal representation”.

NOTE 53 In this encoding the first bit of the binary representation of the SNPA address is the least significant bit of the first octet in the
encoded sequence.




© ISO/IEC 2002 – All rights reserved                                                                                                      65
                 Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 7 of 32
ISO/IEC 10589:2002(E)



9.4     PDU types
The types of PDUs are:
-     Level 1 LAN IS to IS Hello PDU
-     Level 2 LAN IS to IS Hello PDU
-     Point-to-Point IS to IS Hello PDU
-     Level 1 Link State PDU
-     Level 2 Link State PDU
-     Level 1 Complete Sequence Numbers PDU
-     Level 2 Complete Sequence Numbers PDU
-     Level 1 Partial Sequence Numbers PDU
- Level 2 Partial Sequence Numbers PDU
-
These are described in the following subclauses.

9.5     Level 1 LAN IS to IS hello PDU
This PDU is multicast by Intermediate systems on broadcast circuits to the multi-destination address AllL1ISs. The purpose of
this PDU is for Intermediate systems on broadcast circuits to discover the identity of other Level 1 Intermediate systems on
that circuit. Trailing Pad option fields are inserted to make PDU Length equal to at least maxsize - 1 where maxsize is the
maximum of

-     dataLinkBlocksize

- originatingL1LSPBufferSize
(see 8.4.2).

                                          No. of Octets
     Intradomain Routeing Protocol        1
              Discriminator
            Length Indicator              1
     Version/Protocol ID Extension        1
               ID Length                  1
     R     R     R       PDU Type         1
                 Version                  1
                Reserved                  1
       Maximum Area Addresses             1
          Reserved/Circuit Type           1
               Source ID                  ID Length
              Holding Time                2
              PDU Length                  2
     R              Priority              1
                LAN ID                    ID Length + 1
     VARIABLE LENGTH FIELDS               VARIABLE


-     Intradomain Routeing Protocol Discriminator — architectural constant (see table 2)

-     Length Indicator – Length of the fixed header in octets

-     Version/Protocol ID Extension – 1



66                                                                                             © ISO/IEC 2002 – All rights reserved
               Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 8 of 32
                                                                                                      ISO/IEC 10589:2002(E)



-    ID Length — Length of the ID field of NSAP addresses and NETs used in this routeing domain. This field shall take on
     one of the following values:

     •    An integer between 1 and 8, inclusive, indicating an ID field of the corresponding length
     •    The value zero, which indicates a 6 octet ID field length
     •    The value 255, which means a null ID field (i.e. zero length)

All other values are illegal and shall not be used.

-    PDU Type (bits 1 through 5) – 15.

NOTE 54 Bits 6, 7 and 8 are Reserved, which means they are transmitted as 0 and ignored on receipt

-    Version – 1

-    Reserved — transmitted as zero, ignored on receipt
-    Maximum Area Addresses — number of area addresses permitted for this ISs area, as derived from the value of the
     System Management parameter maximum-AreaAddresses. This field shall take on of the following values:

     •    An integer between 1 and 254 inclusive, indicated a corresponding number of area addresses supported.

     • The value zero, which is treated upon reception as if it were equal to three, and which the IS may use if it supports
     only a value of 3 for maximumAreaAddresses.

-    Reserved/Circuit Type – Most significant 6 bits reserved (Transmitted as zero, ignored on receipt). Low order bits (bits
     1 and 2) indicate:

     •    0 – reserved value (if specified the entire PDU shall be ignored)

     •    1 — Level 1 only

     • 2 — Level 2 only (sender is Level 2 Intermediate system with manualL2OnlyMode set “True” for this circuit, and
     will use this link only for Level 2 traffic)

     • 3 – both Level 1 and Level 2 (sender is Level 2 Intermediate system, and will use this link both for Level 1 and Level
     2 traffic)

NOTE 55 In a LAN Level 1 IIH PDU the Circuit Type shall be either 1 or 3.

-    Source ID – the system ID of transmitting Intermediate system

-    Holding Time – Holding Timer to be used for this Intermediate system

-    PDU Length – Entire length of this PDU, in octets, including header

-    Reserved/Priority – Bit 8 reserved (Transmitted as zero, ignored on receipt). Bits 1 through 7 – priority for being LAN
     Level 1 Designated Intermediate System. Higher number has higher priority for being LAN Level 1 Designated
     Intermediate System. Unsigned integer.

-    LAN ID – a field composed the system ID (1–8 octets) of the LAN Level 1 Designated Intermediate System, plus a low
     order octet assigned by LAN Level 1 Designated Intermediate System. Copied from LAN Level 1 Designated
     Intermediate System’s IIH PDU.

-    VARIABLE LENGTH FIELDS – fields of the form:

                                       No. of Octets
              CODE                     1
             LENGTH                    1
              VALUE                    LENGTH




© ISO/IEC 2002 – All rights reserved                                                                                      67
                  Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 9 of 32
ISO/IEC 10589:2002(E)



Any codes in a received PDU that are not recognised shall be ignored.

Currently defined codes are:

     •     Area Addresses – the set of manualAreaAddresses of this Intermediate System.
           x CODE – 1
           x LENGTH – total length of the value field.
           x VALUE –

                                 No. of Octets
         Address Length          1
          Area Address           Address Length


         Address Length          1
          Area Address           Address Length

     •     Address Length – Length of Area Address in octets.

     •     Area Address – Area address.

     • Intermediate System Neighbours – The set of Intermediate systems on this LAN to which adjacencies of
     neighborSystemType “L1 Intermediate System” exist in state “Up” or “Initialising” (i.e. those from which Level 1 IIH
     PDUs have been heard). This is permitted to appear more than once.

     Two types of codes are defined:
           a) Intermediate System Neighbors with 6 octet MAC address
           x CODE – 6
           x LENGTH – total length of the value field in octets
           x VALUE –

                                 No. of Octets
          LAN Address            6


          LAN Address            6

     •     LAN Address (6 octet length) – 6 octet MAC Address of Intermediate System neighbour.
           b) Intermediate System Neighbors with variable length SNPA address

           x CODE – 7
           x LENGTH – total length of the value field in octets
           x VALUE-

                                 No. of Octets
     Lan Address Length          1
       LAN Address               LAN Address
      (variable length)          Length


          LAN Address            LAN Address
         (variable length)       Length

     •     LAN Address Length – length of SNPA address of Intermediate System neighbors.

     •     LAN Address (variable length) – variable length SNPA address of Intermediate System neighbors



68                                                                                          © ISO/IEC 2002 – All rights reserved
                Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 10 of 32
                                                                                                     ISO/IEC 10589:2002(E)



      This variable length field shall not be used for the Intermediate System Neighbor of which SNPA address length is 6
      octets.

      •     Padding – This option may occur more than once. It is used to pad the PDU to at least maxsize - 1.
            x CODE – 8.
            x LENGTH – total length of the value field (may be zero).
            x VALUE – LENGTH octets of arbitrary value.

            •   Authentication Information — information for performing authentication of the originator of the PDU.
            x CODE — 10.
            x LENGTH — variable from 1–254 octets
            x VALUE —

                                       No. of Octets
      Authentication Type              1
      Authentication Value             VARIABLE

      •    Authentication Type — a one octet identifier for the type of authentication to be carried out. The following values
           are defined:

          0 — RESERVED
          1 — Cleartext Password
          2–254 — RESERVED
          255 — Routeing Domain private authentication method

      •    Authentication Value — determined by the value of the authentication type. If Cleartext Password as defined in this
           International Standard is used, then the authentication value is an octet string.

9.6       Level 2 LAN IS to IS hello PDU
This PDU is multicast by Intermediate systems on broadcast circuits to the multi-destination address AllL2ISs. The purpose of
this PDU is for Intermediate systems on broadcast circuits to discover the identity of other Level 2 Intermediate systems on
that circuit. Trailing Pad options are inserted to make PDU Length equal to at least maxsize - 1 where
-     dataLinkBlocksize
-     originatingL2LSPBufferSize

(see 8.4.2).

                                               No. of Octets
    Intradomain Routeing Protocol              1
             Discriminator
           Length Indicator                    1
    Version/Protocol ID Extension              1
              ID Length                        1
    R     R     R       PDU Type               1
                Version                        1
               Reserved                        1
      Maximum Area Addresses                   1
         Reserved/Circuit Type                 1
              Source ID                        ID Length
             Holding Time                      2
             PDU Length                        2
    R              Priority                    1
               LAN ID                          ID Length + 1
    VARIABLE LENGTH FIELDS                     VARIABLE



© ISO/IEC 2002 – All rights reserved                                                                                       69
                 Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 11 of 32
ISO/IEC 10589:2002(E)



-    Intradomain Routeing Protocol Discriminator – architectural constant (see table 2)

-    Length Indicator – Length of fixed header in octets

-    Version/Protocol ID Extension – 1

-    ID Length — Length of the ID field of NSAP addresses and NETs used in this routeing domain. This field shall take on
     one of the following values:
     •    An integer between 1 and 8, inclusive, indicating an ID field of the corresponding length
     •    The value zero, which indicates a 6 octet ID field length
     •    The value 255, which means a null ID field (i.e. zero length)

All other values are illegal and shall not be used.

-    PDU Type (bits 1 through 5) – 16.

NOTE 56 Bits 6, 7 and 8 are Reserved, which means they are transmitted as 0 and ignored on receipt.

-    Version – 1

-    Reserved — transmitted as zero, ignored on receipt

-    Maximum Area Addresses — number of area addresses permitted for this ISs area, as derived from the value of the
     System Management parameter maximumArea-Addresses. This field shall take on of the following values:
     •    An integer between 1 and 254 inclusive, indicated a corresponding number of area addresses supported.
     • The value zero, which is treated upon reception as if it were equal to three, and which the IS may use if it supports
     only a value of 3 for maximumAreaAddresses.

NOTE 57 This field is ignored on receipt.

-    Reserved/Circuit Type – Most significant 6 bits reserved (Transmitted as zero, ignored on receipt). Low order bits (bits
     1 and 2) indicate:
     •    0 – reserved value (if specified the entire PDU shall be ignored)
     •    1 – Level 1 only
     • 2 – Level 2 only (sender is Level 2 Intermediate System with manualL2OnlyMode set “True” for this circuit, and
     will use this link only for Level 2 traffic)
     • 3 – both Level 1 and Level 2 (sender is Level 2 Intermediate System, and will use this link both for Level 1 and Level
     2 traffic)

NOTE 58 In a LAN Level 2 IIH PDU the Circuit Type shall be either 2 or 3

-    Source ID – the system ID of transmitting Intermediate System

-    Holding Time – Holding Timer to be used for this Intermediate System

-    PDU Length – Entire length of this PDU, in octets, including header

-    Reserved/Priority – Bit 8 reserved (Transmitted as zero, ignored on receipt). Bits 1 through 7 – priority for being LAN
     Level 2 Designated Intermediate System. Higher number has higher priority for being LAN Level 2 Designated
     Intermediate System. Unsigned integer.

-    LAN ID – a field composed the system ID (1–8 octets) of the LAN Level 2 Designated Intermediate System, plus a low
     order octet assigned by LAN Level 2 Designated Intermediate System. Copied from LAN Level 2 Designated
     Intermediate System’s IIH PDU.




70                                                                                                    © ISO/IEC 2002 – All rights reserved
               Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 12 of 32
                                                                                              ISO/IEC 10589:2002(E)



- VARIABLE LENGTH FIELDS – fields of the form:

                                       No. of Octets
                CODE                   1
               LENGTH                  1
                VALUE                  LENGTH

Any codes in a received PDU that are not recognised shall be ignored.

Currently defined codes are:

     •     Area Addresses – the set of manualAreaAddresses of this Intermediate system.
          x CODE – 1
          x LENGTH – total length of the value field.
          x VALUE –

                                       No. of Octets
         Address Length                1
          Area Address                 Address Length


         Address Length                1
          Area Address                 Address Length

· Address Length – Length of area address in octets.

· Area Address – Area address.

NOTE 59 This option field may be omitted, and is ignored on receipt if present.

     • Intermediate System Neighbours – The set of Intermediate systems on this LAN to which adjacencies of
     neighborSystemType “L2 Intermediate System” exist in state “Up” or “Initialising” (i.e. those from which Level 2 IIH
     PDUs have been heard). This is permitted to appear more than once.

     Two types of codes are defined:

          a)    Intermediate System Neighbors with 6 octet MAC address
          x CODE – 6
          x LENGTH – total length of the value field in octets
          x VALUE –

                                       No. of Octets
         LAN Address                   6


         LAN Address                   6

     •    LAN Address (6 octet length) – 6 octet MAC Address of Intermediate System neighbour.

          b) Intermediate System Neighbors with variable length SNPA address

          x CODE – 7
          x LENGTH – total length of the value field in octets
          x VALUE-




© ISO/IEC 2002 – All rights reserved                                                                                  71
                  Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 13 of 32
ISO/IEC 10589:2002(E)



                                 No. of Octets
      Lan Address Length         1
        LAN Address              LAN Address
       (variable length)         Length


           LAN Address           LAN Address
          (variable length)      Length

      •     LAN Address Length – length of SNPA address of Intermediate System neighbors.

      •     LAN Address (variable length) – variable length SNPA address of Intermediate System neighbors

    This variable length field shall not be used for the Intermediate System Neighbor of which SNPA address length is 6
octets.

      •      Padding – This option may occur more than once. It is used to pad the PDU to at least maxsize - 1.
            x CODE – 8.
            x LENGTH – total length of the value field (may be zero).
            x VALUE – LENGTH octets of arbitrary value.

      •      Authentication Information — information for performing authentication of the originator of the PDU.
            x CODE — 10.
            x LENGTH — variable from 1–254 octets
            x VALUE —

                                 No. of Octets
      Authentication Type        1
      Authentication Value       VARIABLE

· Authentication Type — a one octet identifier for the type of authentication to be carried out. The following values are
defined:

0 — RESERVED
1 — Cleartext Password
2–254 — RESERVED
255 — Routeing Domain private authentication method

· Authentication Value — determined by the value of the authentication type. If Cleartext Password as defined in this
International Standard is used, then the authentication value is an octet string.


9.7       Point-to-point IS to IS hello PDU
This PDU is transmitted by Intermediate systems on nonbroadcast circuits, after receiving an ISH PDU from the neighbour
system. Its purpose is to determine whether the neighbour is a Level 1 or a Level 2 Intermediate System. Trailing pad options
are inserted to make PDU Length equal to at least maxsize - 1 where maxsize is the maximum of

-     dataLinkBlocksize

-     originatingL1LSPBufferSize

-     originatingL2LSPBufferSize

(see 8.2.3).




72                                                                                                © ISO/IEC 2002 – All rights reserved
              Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 14 of 32
                                                                                                      ISO/IEC 10589:2002(E)



                                           No. of Octets
    Intradomain Routeing Protocol          1
             Discriminator
           Length Indicator                1
    Version/Protocol ID Extension          1
              ID Length                    1
    R     R     R       PDU Type           1
                Version                    1
               Reserved                    1
      Maximum Area Addresses               1
         Reserved/Circuit Type             1
              Source ID                    ID Length
             Holding Time                  2
             PDU Length                    2
           Local Circuit ID                1
    VARIABLE LENGTH FIELDS                 VARIABLE

-    Intradomain Routeing Protocol Discriminator — architectural constant (see table 2)

-    Length Indicator – Length of fixed header in octets

-    Version/Protocol ID Extension – 1

-    ID Length — Length of the ID field of NSAP addresses and NETs used in this routeing domain. This field shall take on
     one of the following values:
     •    An integer between 1 and 8, inclusive, indicating an ID field of the corresponding length
     •    The value zero, which indicates a 6 octet ID field length
     •    The value 255, which means a null ID field (i.e. zero length)

All other values are illegal and shall not be used.

-    PDU Type — (bits 1 through 5) – 17.

NOTE 60 Bits 6, 7 and 8 are Reserved, which means they are transmitted as 0 and ignored on receipt.

-    Version – 1

-    Reserved — transmitted as zero, ignored on receipt

-    Maximum Area Addresses — number of area addresses permitted for this ISs area, as derived from the value of the
     System Management parameter maximumArea-Addresses. This field shall take on of the following values:
     •    An integer between 1 and 254 inclusive, indicated a corresponding number of area addresses supported.
     • The value zero, which is treated upon reception as if it were equal to three, and which the IS may use if it supports
     only a value of 3 for maximumAreaAddresses.

-    Reserved/Circuit Type – Most significant 6 bits reserved (Transmitted as zero, ignored on receipt). Low order bits (bits
     1 and 2) indicate:
     •    0 – reserved value (if specified the entire PDU shall be ignored)
     •    1 – Level 1 only
     • 2 – Level 2 only (sender is Level 2 Intermediate system with manualL2OnlyMode set “True” for this circuit, and
     will use this link only for Level 2 traffic)
     • 3 – both Level 1 and Level 2 (sender is Level 2 Intermediate system and will use this link both for Level 1 and Level
     2 traffic)


© ISO/IEC 2002 – All rights reserved                                                                                      73
                Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 15 of 32
ISO/IEC 10589:2002(E)



-    Source ID – the system ID of transmitting Intermediate system

-    Holding Time – Holding Timer to be used for this Intermediate system

-    PDU Length – Entire length of this PDU, in octets, including header

-    Local Circuit ID – 1 octet unique ID assigned to this circuit when it is created by this Intermediate system.

-    VARIABLE LENGTH FIELDS – fields of the form:

                                No. of Octets
             CODE               1
            LENGTH              1
             VALUE              LENGTH

Any codes in a received PDU that are not recognised shall be ignored.

Currently defined codes are:

     •     Area Addresses – the set of manualAreaAddresses of this Intermediate system
          x CODE – 1
          x LENGTH – total length of the value field.
          x VALUE –

                                No. of Octets
         Address Length         1
          Area Address          Address Length


         Address Length         1
          Area Address          Address Length

· Address Length – Length of area address in octets.

· Area Address – Area address.

     •     Padding – This option may occur more than once. It is used to pad the PDU to at least maxsize - 1.
          x CODE – 8.
          x LENGTH – total length of the value field (may be zero).
          x VALUE – LENGTH octets of arbitrary value.

     •     Authentication Information — information for performing authentication of the originator of the PDU.
          x CODE — 10.
          x LENGTH — variable from 1–254 octets
          x VALUE —

                                No. of Octets
     Authentication Type        1
     Authentication Value       VARIABLE

· Authentication Type — a one octet identifier for the type of authentication to be carried out. The following values are
defined:

0 — RESERVED
1 — Cleartext Password




74                                                                                                 © ISO/IEC 2002 – All rights reserved
              Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 16 of 32
                                                                                                       ISO/IEC 10589:2002(E)



2–254 — RESERVED
255 — Routeing Domain private authentication method

· Authentication Value — determined by the value of the authentication type. If Cleartext Password as defined in this
International Standard is used, then the authentication value is an octet string.

9.8       Level 1 link state PDU

Level 1 Link State PDUs are generated by Level 1 and Level 2 Intermediate systems, and propagated throughout an area. The
contents of the Level 1 Link State PDU indicates the state of the adjacencies to neighbour Intermediate Systems, or
pseudonodes, and End systems of the Intermediate system that originally generated the PDU.

                                          No. of Octets
     Intradomain Routeing Protocol        1
              Discriminator
             Length Indicator             1
     Version/Protocol ID Extension        1
               ID Length                  1
     R     R     R       PDU Type         1
                 Version                  1
                Reserved                  1
       Maximum Area Addresses             1
              PDU Length                  2
           Remaining Lifetime             2
                 LSP ID                   ID Length + 2
            Sequence Number               4
               Checksum                   2
    P ATT LSPDBOL IS Type                 1
     VARIABLE LENGTH FIELDS               VARIABLE

-     Intradomain Routeing Protocol Discriminator – architectural constant (see table 2)

-     Length Indicator – Length if fixed header in octets

-     Version/Protocol ID Extension — 1

-     ID Length — Length of the ID field of NSAP addresses and NETs used in this routeing domain. This field shall take on
      one of the following values:
      •    An integer between 1 and 8, inclusive, indicating an ID field of the corresponding length
      •    The value zero, which indicates a 6 octet ID field length
      •    The value 255, which means a null ID field (i.e. zero length)

All other values are illegal and shall not be used.

-     PDU Type (bits 1 through 5) – 18.

-     Version – 1

-     Reserved — transmitted as zero, ignored on receipt

-     Maximum Area Addresses — number of area addresses permitted for this ISs area, as derived from the value of the
      System Management parameter maximumArea-Addresses. This field shall take on of the following values:
      •     An integer between 1 and 254 inclusive, indicated a corresponding number of area addresses supported.




© ISO/IEC 2002 – All rights reserved                                                                                     75
                Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 17 of 32
ISO/IEC 10589:2002(E)



     •    The value zero, which is treated upon reception as if it were equal to three, and which the IS may use if it supports
     only a value of 3 for maximumAreaAddresses.

-    PDU Length – Entire Length of this PDU, in octets, including header.

-    Remaining Lifetime – Number of seconds before LSP considered expired

-    LSP ID – the system ID of the source of the Link State PDU. It is structured as follows:

                                No. of Octets
           Source ID            ID Length
         Pseudonode ID          1
          LSP Number            1


-    Sequence Number – sequence number of LSP

-    Checksum – Checksum of contents of LSP from Source ID to end. Checksum is computed as described in 7.3.11.

-    P/ATT/LSPDBOL/IS Type
     •    P – Bit 8, indicates when set that the issuing Intermediate System supports the Partition Repair optional function.
     •    ATT - Bits 7-4 indicate, when set, that the issuing Intermediate System is ‘attached’ to other areas using:

x Bit 4 - the Default Metric

x Bit 5 - the Delay Metric

x Bit 6 - the Expense Metric

x Bit 7 - the Error Metric.
     •    LSPDBOL – Bit 3 – A value of 0 indicates no LSP Database Overload, and a value of 1 indicates that the LSP
     Database is Overloaded. An LSP with this bit set will not be used by any decision process to calculate routes to another IS
     through the originating system.
     •     IS Type – Bits 1 and 2 indicate the type of Intermediate System – One of the following values:

x 0 – Unused value

x 1 – ( i.e. bit 1 set) Level 1 Intermediate system

x 2 – Unused value

x 3 – (i.e. bits 1 and 2 set) Level 2 Intermediate system.

-    VARIABLE LENGTH FIELDS – fields of the form:

                                No. of Octets
             CODE               1
            LENGTH              1
             VALUE              LENGTH

Any codes in a received LSP that are not recognised are ignored and passed through unchanged.

Currently defined codes are:

     •    Area Addresses – the set of manualAreaAddresses of this Intermediate system. For non-pseudonode LSPs this
     option shall always be present in the LSP with LSP number zero, and shall never be present in an LSP with non-zero LSP




76                                                                                                 © ISO/IEC 2002 – All rights reserved
               Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 18 of 32
                                                                                                          ISO/IEC 10589:2002(E)



      number. It shall appear before any Intermediate System Neighbours or End System Neighbours options. This option
      shall never be present in pseudonode LSPs.
            x CODE – 1
            x LENGTH – total length of the value field.
            x VALUE –

                                       No. of Octets
          Address Length               1
           Area Address                Address Length


          Address Length               1
           Area Address                Address Length

· Address Length – Length of area address in octets.

· Area Address – Area address.

      •     originatingLSPBufferSize – the local value for originatingL1LSPBufferSize

            This may appear only once in an LSP with any LSP number. It shall appear before any Intermediate System
            Neighbours or End System Neighbours options.

            NOTE 61 It is recommended that this option be used only in the LSP with LSP number zero. However, the presence or absence of
            this option in any LSP shall not be required.
            x CODE – 14
            x LENGTH – 2
            x VALUE – 512-1492

      •      Intermediate System Neighbours – Intermediate system and pseudonode neighbours.

      This is permitted to appear more than once, and in an LSP with any LSP number. However, all the Intermediate System
      Neighbours options shall precede the End System Neighbours options. i.e. they shall appear before any End System
      Neighbours options in the same LSP and no End System Neighbours options shall appear in an LSP with lower LSP
      number.
            x CODE – 2.
            x LENGTH – 1 plus a multiple of (IDLength+5).
            x VALUE –

                                       No. of Octets
             Virtual Flag              1
  0       I/E Default Metric           1
  S       I/E    Delay Metric          1
  S       I/E Expense Metric           1
  S       I/E     Error Metric         1
             Neighbor ID               ID Length + 1



  0       I/E Default Metric           1
  S       I/E    Delay Metric          1
  S       I/E Expense Metric           1
  S       I/E    Error Metric          1
             Neighbor ID               ID Length +1


      · Virtual Flag is a Boolean. If equal to 1, this indicates the link is really a Level 2 path to repair an area partition. (Level 1
      Intermediate Systems would always report this octet as 0 to all neighbours).



© ISO/IEC 2002 – All rights reserved                                                                                                 77
                Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 19 of 32
ISO/IEC 10589:2002(E)



     · Default Metric is the value of the default metric for the link to the listed neighbour. Bit 8 of this field is reserved. Bit 7
     of this field (marked I/E) indicates the metric type, and shall contain the value “0”, indicating an Internal metric.

     · Delay Metric is the value of the delay metric for the link to the listed neighbour. If this IS does not support this metric it
     shall set bit “S” to 1 to indicate that the metric is unsupported. Bit 7 of this field (marked I/E) indicates the metric type,
     and shall contain the value “0”, indicating an Internal metric.

     · Expense Metric is the value of the expense metric for the link to the listed neighbour. If this IS does not support this
     metric it shall set bit “S” to 1 to indicate that the metric is unsupported. Bit 7 of this field (marked I/E) indicates the metric
     type, and shall contain the value “0”, indicating an Internal metric.

     · Error Metric is the value of the error metric for the link to the listed neighbour. If this IS does not support this metric it
     shall set bit “S” to 1 to indicate that the metric is unsupported. Bit 7 of this field (marked I/E) indicates the metric type,
     and shall contain the value “0”, indicating an Internal metric.

     · Neighbour ID. For Intermediate System neighbours, neighbour ID field consists of the neighbour system’s ID, followed
     by an octet containing the value zero. For pseudonode neighbours, the first ID Length octets is the LAN Level 1
     Designated Intermediate System’s ID, and the last octet is a non-zero quantity defined by the LAN Level 1 Designated
     Intermediate System.
     • End System Neighbours – End system neighbours This may appear more than once, and in an LSP with any LSP
     number. See the description of the Intermediate System Neighbours option above for the relative ordering constraints.
     Only adjacencies with identical costs can appear in the same list.
         x CODE – 3.
         x LENGTH – 4, plus a multiple of IDLength.
         x VALUE –

                                 No. of Octets
          Virtual Flag           1
 0     I/E Default Metric        1
 S     I/E    Delay Metric       1
 S     I/E Expense Metric        1
 S     I/E     Error Metric      1
          Neighbor ID            ID Length



         Neighbor ID             ID Length

 · Default Metric is the value of the default metric for the link to each of the listed neigh-bours. Bit 8 of this field is reserved.
 Bit 7 (marked I/E) indicates the metric type, and shall contain the value “0”, indicating an internal metric.

 · Delay Metric is the value of the delay metric for the link to each of the listed neighbours. If this IS does not support this
 metric it shall set the bit “S” to 1 to indicate that the metric is
 unsupported. Bit 7 (marked I/E) indicates the metric type, and shall contain the value “0”, indicating an internal metric.

 · Expense Metric is the value of the expense metric for the link to each of the listed neighbours. If this IS does not support
 this metric it shall set the bit “S” to 1 to indicate that the metric is unsupported. Bit 7 (marked I/E) indicates the metric type,
 and shall contain the value “0”, indicating an internal metric.

 · Error Metric is the value of the error metric for the link to each of the listed neighbour. If this IS does not support this
 metric it shall set the bit “S” to 1 to indicate that the metric is unsupported. Bit 7 (marked I/E) indicates the metric type, and
 shall contain the value “0”, indicating an internal metric.

 · Neighbour ID – system ID of End system neighbour.
 •     Authentication Information — information for performing authentication of the originator of the PDU.
         x CODE — 10.
         x LENGTH — variable from 1–254 octets
         x VALUE —


78                                                                                                    © ISO/IEC 2002 – All rights reserved
              Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 20 of 32
                                                                                                       ISO/IEC 10589:2002(E)



                                       No. of Octets
      Authentication Type              1
      Authentication Value             VARIABLE

· Authentication Type — a one octet identifier for the type of authentication to be carried out. The following values are
defined:

0 — RESERVED
1 — Cleartext Password
2–254 — RESERVED
255 — Routeing Domain private authentication method

· Authentication Value — determined by the value of the authentication type. If Cleartext Password as defined in this
International Standard is used, then the authentication value is an octet string.


9.9       Level 2 link state PDU
Level 2 Link State PDUs are generated by Level 2 Intermediate systems, and propagated throughout the level 2 domain. The
contents of the Level 2 Link State PDU indicates the state of the adjacencies to neighbour Level 2 Intermediate Systems, or
pseudonodes, and to reachable address prefixes of the Intermediate system that originally generated the PDU.

                                               No. of Octets
     Intradomain Routeing Protocol             1
              Discriminator
             Length Indicator                  1
     Version/Protocol ID Extension             1
               ID Length                       1
     R     R     R       PDU Type              1
                 Version                       1
                Reserved                       1
       Maximum Area Addresses                  1
              PDU Length                       2
           Remaining Lifetime                  2
                 LSP ID                        ID Length + 2
            Sequence Number                    4
               Checksum                        2
    P ATT LSPDBOL IS Type                      1
     VARIABLE LENGTH FIELDS                    VARIABLE

-     Intradomain Routeing Protocol Discriminator – architectural constant

-     Length Indicator – Length of fixed header in octets

-     Version/Protocol ID Extension – 1

-     ID Length — Length of the ID field of NSAP addresses and NETs used in this routeing domain. This field shall take on
      one of the following values:
      •    An integer between 1 and 8, inclusive, indicating an ID field of the corresponding length
      •    The value zero, which indicates a 6 octet ID field length
      •    The value 255, which means a null ID field (i.e. zero length)

All other values are illegal and shall not be used.




© ISO/IEC 2002 – All rights reserved                                                                                     79
                Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 21 of 32
ISO/IEC 10589:2002(E)



-    PDU Type (bits 1 through 5) – 20.

NOTE 62 Bits 6, 7 and 8 are Reserved, which means they are transmitted as 0 and ignored on receipt.

-    Version – 1

-    Reserved — transmitted as zero, ignored on receipt

-    Maximum Area Addresses — number of area addresses permitted for this ISs area, as derived from the value of the
     System Management parameter maximumArea-Addresses. This field shall take on of the following values:
     •    An integer between 1 and 254 inclusive, indicated a corresponding number of area addresses supported.
     • The value zero, which is treated upon reception as if it were equal to three, and which the IS may use if it supports
     only a value of 3 for maximumAreaAddresses.

NOTE 63 This field is ignored on receipt.

-    PDU Length – Entire Length of this PDU, in octets, including header.

-    Remaining Lifetime – Number of seconds before LSP considered expired

-    LSP ID – the system ID of the source of the Link State PDU. It is structured as follows:

                                 No. of Octets
           Source ID             ID Length
         Pseudonode ID           1
          LSP Number             1


-    Sequence Number – sequence number of LSP

-    Checksum – Checksum of contents of LSP from Source ID to end. Checksum is computed as described in 7.3.11.

-    P/ATT/LSPDBOL/IS Type
     •    P – Bit 8, indicates when set that the issuing Intermediate System supports the Partition Repair optional function.
     •    ATT - Bits 7-4 indicate, when set, that the issuing Intermediate System is ‘attached’ to other areas using:
     NOTE 64 These bits are ignored on receipt.
     x Bit 4 - the Default Metric
     x Bit 5 - the Delay Metric
     x Bit 6 - the Expense Metric
     x Bit 7 - the Error Metric.
     • LSPDBOL – Bit 3 – A value of 0 indicates no LSP Database Overload, and a value of 1 indicates that the LSP
     Database is Overloaded. An LSP with this bit set will not be used by any decision process to calculate routes to another IS
     through the originating system.
     •    IS Type – Bits 1 and 2 indicate the type of Intermediate System – One of the following values:
     x 0 – Unused value
     x 1 – ( i.e. bit 1 set) Level 1 Intermediate system
     x 2 – Unused value
     x 3 – (i.e. bits 1 and 2 set) Level 2 Intermediate system.
     NOTE 65 In a Level 2 Link State PDU, IS Type shall be 3.




80                                                                                                    © ISO/IEC 2002 – All rights reserved
              Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 22 of 32
                                                                                                      ISO/IEC 10589:2002(E)



- VARIABLE LENGTH FIELDS – fields of the form:

                                       No. of Octets
              CODE                     1
             LENGTH                    1
              VALUE                    LENGTH

Any codes in a received LSP that are not recognised are ignored and passed through unchanged.

Currently defined codes are:

     •     Area Addresses – the set of partitionArea-Addresses of this Intermediate system, if the system supports partition
     repair, otherwise the set of areaAddresses of the IS. For non-pseudonode LSPs this option shall always be present in the
     LSP with LSP number zero, and shall never be present in an LSP with non-zero LSP number. It shall appear before any
     Intermediate System Neighbours or Prefix Neighbours options. This option shall never be present in pseudonode
     LSPs.
          x CODE – 1
          x LENGTH – total length of the value field.
          x VALUE –

                                       No. of Octets
         Address Length                1
          Area Address                 Address Length


         Address Length                1
          Area Address                 Address Length

· Address Length – Length of area address in octets.

· Area Address – Area address.

     •     Partition Designated Level 2 Intermediate System – ID of Designated Level 2 Intermediate System for the
     partition. For non-pseudonode LSPs issued by Intermediate Systems which support the partition repair optional function
     and which are currently ATTACHED, this option shall always be present in the LSP with LSP number zero, and shall
     never be present in an LSP with non-zero LSP number. It shall appear before any Intermediate System Neighbours or
     Prefix Neighbours options. This option shall never be present in pseudonode LSPs.
          x CODE – 4.
          x LENGTH – IDLength
          x VALUE – systemID of Partition Designated Level 2 Intermediate System for the partition.

     •    originatingLSPBufferSize – the local value for originatingL2LSPBufferSize
          This may appear only once in an LSP with any LSP number. It shall appear before any Intermediate System
          Neighbours or Prefix Neighbours options.
          NOTE 66 It is recommended that this option be used only in the LSP with LSP number zero. However, the presence or absence
          of this option in any LSP shall not be required.
          x CODE – 14
          x LENGTH – 2
          x VALUE – 512 – 1492

     •     Intermediate System Neighbours – Intermediate system and pseudonode neighbours.

     This is permitted to appear more than once, and in an LSP with any LSP number. However, all the Intermediate System
     Neighbours options shall precede the Prefix Neighbours options. i.e. they shall appear before any Prefix Neighbour
     options in the same LSP and no Prefix Neighbour options shall appear in an LSP with lower LSP number.




© ISO/IEC 2002 – All rights reserved                                                                                            81
                 Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 23 of 32
ISO/IEC 10589:2002(E)



           x CODE – 2.
           x LENGTH – 1 plus a multiple of (IDLength+5).
           x VALUE –

                                 No. of Octets
            Virtual Flag         1
 0       I/E Default Metric      1
 S       I/E    Delay Metric     1
 S       I/E Expense Metric      1
 S       I/E     Error Metric    1
            Neighbor ID          ID Length + 1



 0       I/E Default Metric      1
 S       I/E    Delay Metric     1
 S       I/E Expense Metric      1
 S       I/E    Error Metric     1
            Neighbor ID          ID Length +1


     · Virtual Flag is a Boolean. If equal to 1, this indicates the link is really a Level 2 path to repair an area partition. (Level 1
     Intermediate Systems would always report this octet as 0 to all neighbours).

     · Default Metric is the value of the default metric for the link to the listed neighbour. Bit 8 of this field is reserved. Bit 7
     of this field (marked I/E) indicates the metric type, and shall contain the value “0”, indicating an Internal metric.

     · Delay Metric is the value of the delay metric for the link to the listed neighbour. If this IS does not support this metric it
     shall set bit “S” to 1 to indicate that the metric is unsupported. Bit 7 of this field (marked I/E) indicates the metric type,
     and shall contain the value “0”, indicating an Internal metric.

     · Expense Metric is the value of the expense metric for the link to the listed neighbour. If this IS does not support this
     metric it shall set bit “S” to 1 to indicate that the metric is unsupported. Bit 7 of this field (marked I/E) indicates the metric
     type, and shall contain the value “0”, indicating an Internal metric.

     · Error Metric is the value of the error metric for the link to the listed neighbour. If this IS does not support this metric it
     shall set bit “S” to 1 to indicate that the metric is unsupported. Bit 7 of this field (marked I/E) indicates the metric type,
     and shall contain the value “0”, indicating an Internal metric.

     · Neighbour ID – For Intermediate System neighbours, the first ID Length octets are the neighbour’s system ID, and the
     last octet is 0. For pseudonode neighbours, the first ID Length octets is the LAN Level 2 Designated Intermediate
     System’s ID, and the last octet is a non-zero quantity defined by the LAN Level 2 Designated Intermediate System.

     •      Prefix Neighbours – reachable address prefix neighbours

     This may appear more than once, and in an LSP with any LSP number. See the description of the Intermediate System
     Neighbours option above for the relative ordering constraints. Only adjacencies with identical costs can appear in the
     same list.
     x CODE – 5.
     x LENGTH – Total length of the VALUE field.
     x VALUE –




82                                                                                                    © ISO/IEC 2002 – All rights reserved
              Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 24 of 32
                                                                                                        ISO/IEC 10589:2002(E)



                                       No. of Octets
  0     I/E Default Metric             1
  S     I/E    Delay Metric            1
  S     I/E Expense Metric             1
  S     I/E    Error Metric            1
      Address Prefix Length            1
          Address Prefix               Address Prefix
                                       Length / 2



      Address Prefix Length            1
         Address Prefix                Address Prefix
                                       Length / 2

      · Default Metric is the value of the default metric for the link to each of the listed neigh-bours. Bit 8 of this field is
      reserved. Bit 7 (marked I/E) indicates the metric type, and may be set to zero indicating an internal metric, or may be set to
      1 indicating an external metric.

      · Delay Metric is the value of the delay metric for the link to each of the listed neighbours. If this IS does not support this
      metric it shall set the bit “S” to 1 to indicate that the metric is unsupported. Bit 7 (marked I/E) indicates the metric type,
      and may be set to zero indicating an internal metric, or may be set to 1 indicating an external metric.

      · Expense Metric is the value of the expense metric for the link to each of the listed neighbours. If this IS does not
      support this metric it shall set the bit “S” to 1 to indicate that the metric is unsupported. Bit 7 (marked I/E) indicates the
      metric type, and may be set to zero indicating an internal metric, or may be set to 1 indicating an external metric.

      · Error Metric is the value of the error metric for the link to each of the listed neighbour. If this IS does not support this
      metric it shall set the bit “S” to 1 to indicate that the metric is unsupported. Bit 7 (marked I/E) indicates the metric type,
      and may be set to zero indicating an internal metric, or may be set to 1 indicating an external metric.

      · Address Prefix Length is the length in semi-octets of the following prefix. A length of zero indicates a prefix that
      matches all NSAPs.

      · Address Prefix is a reachable address prefix encoded as described in 7.1.6. If the length in semi-octets is odd, the prefix
      is padded out to an integral number of octets with a trailing
      zero semi-octet.

      Note that the area addresses listed in the Area Addresses option field of Level 2 Link State PDU with LSP number zero,
      are understood to be reachable address neighbours with cost zero. They are not listed separately in the Prefix Neighbours
      options.

      •   Authentication Information — information for performing authentication of the originator of the PDU.
          x CODE — 10.
          x LENGTH — variable from 1–254 octets
          x VALUE —

                                       No. of Octets
      Authentication Type              1
      Authentication Value             VARIABLE

          · Authentication Type — a one octet identifier for the type of authentication to be carried out. The following values
          are defined:
                     0 — RESERVED
                     1 — Cleartext Password
                     2–254 — RESERVED
                     255 — Routeing Domain private authentication method
          · Authentication Value — determined by the value of the authentication type. If Cleartext Password as defined in
          this International Standard is used, then the authentication value is an octet string.



© ISO/IEC 2002 – All rights reserved                                                                                              83
                Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 25 of 32
ISO/IEC 10589:2002(E)



9.10 Level 1 complete sequence numbers PDU

                                           No. of Octets
     Intradomain Routeing Protocol         1
             Discriminator
            Length Indicator               1
     Version/Protocol ID Extension         1
               ID Length                   1
     R     R     R      PDU Type           1
                Version                    1
                Reserved                   1
       Maximum Area Addresses              1
             PDU Length                    2
               Source ID                   ID Length + 1
             Start LSP ID                  ID Length + 2
              End LSP ID                   ID Length + 2
     VARIABLE LENGTH FIELDS                VARIABLE

-    Intradomain Routeing Protocol Discriminator – architectural constant (see table 2)

-    Length Indicator – Length of fixed header in octets

-    Version/Protocol ID Extension – 1

-    ID Length — Length of the ID field of NSAP addresses and NETs used in this routeing domain. This field shall take on
     one of the following values:
     •   An integer between 1 and 8, inclusive, indicating an ID field of the corresponding length
     •   The value zero, which indicates a 6 octet ID field length
     •   The value 255, which means a null ID field (i.e. zero length)

All other values are illegal and shall not be used.

-    PDU Type (bits 1 through 5) – 24.

NOTE 67 Bits 6, 7 and 8 are Reserved, which means they are transmitted as 0 and ignored on receipt.

-    Version – 1

-    Reserved — transmitted as zero, ignored on receipt

-    Maximum Area Addresses — number of area addresses permitted for this ISs area, as derived from the value of the
     System Management parameter maximumArea-Addresses. This field shall take on of the following values:
     •    An integer between 1 and 254 inclusive, indicated a corresponding number of area addresses supported.
     •    The value zero, which is treated upon reception as if it were equal to three, and which the IS may use if it supports
     only a value of 3 for maximumAreaAddresses.

-    PDU Length – Entire Length of this PDU, in octets, including header

-    Source ID – the system ID of Intermediate System (with zero Circuit ID) generating this Sequence Numbers PDU.

-    Start LSP ID – the LSP ID of first LSP in the range covered by this Complete Sequence Numbers PDU.

-    End LSP ID – the LSP ID of last LSP in the range covered by this Complete Sequence Numbers PDU.

-    VARIABLE LENGTH FIELDS – fields of the form:



84                                                                                                    © ISO/IEC 2002 – All rights reserved
              Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 26 of 32
                                                                                                    ISO/IEC 10589:2002(E)




                                       No. of Octets
              CODE                     1
             LENGTH                    1
              VALUE                    LENGTH

Any codes in a received CSNP that are not recognised are ignored.

Currently defined codes are:
     •    LSP Entries – This may appear more than once. The option fields, if they appear more than once, shall appear
     sorted into ascending LSPID order.
          x CODE – 9
          x LENGTH – total length of the value field.
          x VALUE – a list of LSP entries of the form:

                                       No. of Octets
     Remaining Lifetime                2
          LSP ID                       ID Length + 2
    LSP Sequence Number                4
         Checksum                      2


     Remaining Lifetime                2
          LSP ID                       ID Length + 2
    LSP Sequence Number                4
         Checksum                      2

· Remaining Lifetime – Remaining Lifetime of LSP.

· LSP ID – system ID of the LSP to which this entry refers.

· LSP Sequence Number – Sequence number of LSP.

· Checksum – Checksum reported in LSP.

The entries shall be sorted into ascending LSPID order (the LSP number octet of the LSPID is the least significant octet).
     •     Authentication Information — information for performing authentication of the originator of the PDU.
          x CODE — 10.
          x LENGTH — variable from 1–254 octets
          x VALUE —

                                       No. of Octets
     Authentication Type               1
     Authentication Value              VARIABLE

          · Authentication Type — a one octet identifier for the type of authentication to be carried out. The following values
          are defined:
               0 — RESERVED
               1 — Cleartext Password
               2–254 — RESERVED
               255 — Routeing Domain private authentication method

          · Authentication Value — determined by the value of the authentication type. If Cleartext Password as defined in
          this International Standard is used, then the authentication value is an octet string.




© ISO/IEC 2002 – All rights reserved                                                                                         85
                Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 27 of 32
ISO/IEC 10589:2002(E)



9.11 Level 2 complete sequence numbers PDU

                                            No. of Octets
     Intradomain Routeing Protocol          1
             Discriminator
            Length Indicator                1
     Version/Protocol ID Extension          1
               ID Length                    1
     R     R     R      PDU Type            1
                Version                     1
                Reserved                    1
       Maximum Area Addresses               1
             PDU Length                     2
               Source ID                    ID Length + 1
             Start LSP ID                   ID Length + 2
              End LSP ID                    ID Length + 2
     VARIABLE LENGTH FIELDS                 VARIABLE

-    Intradomain Routeing Protocol Discriminator – architectural constant (see table 2)

-    Length Indicator – Length of fixed header in octets

-    Version/Protocol ID Extension – 1

-    ID Length — Length of the ID field of NSAP addresses and NETs used in this routeing domain. This field shall take on
     one of the following values:
     •   An integer between 1 and 8, inclusive, indicating an ID field of the corresponding length
     •   The value zero, which indicates a 6 octet ID field length
     •   The value 255, which means a null ID field (i.e. zero length)

All other values are illegal and shall not be used.

-    PDU Type (bits 1 through 5) – 25.

NOTE 68 Bits 6, 7 and 8 are Reserved, which means they are transmitted as 0 and ignored on receipt

-    Version – 1

-    Reserved — transmitted as zero, ignored on receipt

-    Maximum Area Addresses — number of area addresses permitted for this ISs area, as derived from the value of the
     System Management parameter maximumArea-Addresses. This field shall take on of the following values:
     •   An integer between 1 and 254 inclusive, indicated a corresponding number of area addresses supported.
     • The value zero, which is treated upon reception as if it were equal to three, and which the IS may use if it supports
     only a value of 3 for maximumAreaAddresses.

     NOTE 69    This field is ignored on receipt.

-    PDU Length – Entire Length of this PDU, in octets, including header

-    Source ID – the system ID of Intermediate System (with zero Circuit ID) generating this Sequence Numbers PDU.

-    Start LSP ID – the LSP ID of first LSP in the range covered by this Complete Sequence Numbers PDU.

-    End LSP ID – the LSP ID of last LSP in the range covered by this Complete Sequence Numbers PDU.



86                                                                                                   © ISO/IEC 2002 – All rights reserved
              Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 28 of 32
                                                                                                    ISO/IEC 10589:2002(E)



-    VARIABLE LENGTH FIELDS – fields of the form:

                                       No. of Octets
              CODE                     1
             LENGTH                    1
              VALUE                    LENGTH

Any codes in a received CSNP that are not recognised are ignored.

Currently defined codes are:
     •     LSP Entries – this may appear more than once. The option fields, if they appear more than once, shall appear sorted
     into ascending LSPID order.
          x CODE – 9
          x LENGTH – total length of the value field.
          x VALUE – a list of LSP entries of the form:

                                       No. of Octets
     Remaining Lifetime                2
          LSP ID                       ID Length + 2
    LSP Sequence Number                4
         Checksum                      2


     Remaining Lifetime                2
          LSP ID                       ID Length + 2
    LSP Sequence Number                4
         Checksum                      2

· Remaining Lifetime – Remaining Lifetime of LSP.

· LSP ID – the system ID of the LSP to which this entry refers.

· LSP Sequence Number – Sequence number of LSP.

· Checksum – Checksum reported in LSP.

The entries shall be sorted into ascending LSPID order (the LSP number octet of the LSPID is the least significant octet).
     •     Authentication Information — information for performing authentication of the originator of the PDU.
          x CODE — 10.
          x LENGTH — variable from 1–254 octets
          x VALUE —

                                       No. of Octets
     Authentication Type               1
     Authentication Value              VARIABLE

          · Authentication Type — a one octet identifier for the type of authentication to be carried out. The following values
          are defined:
               0 — RESERVED
               1 — Cleartext Password
               2–254 — RESERVED
               255 — Routeing Domain private authentication method

          · Authentication Value — determined by the value of the authentication type. If Cleartext Password as defined in
          this International Standard is used, then the authentication value is an octet string.



© ISO/IEC 2002 – All rights reserved                                                                                         87
                Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 29 of 32
ISO/IEC 10589:2002(E)



9.12 Level 1 partial sequence numbers PDU

                                           No. of Octets
     Intradomain Routeing Protocol         1
             Discriminator
            Length Indicator               1
     Version/Protocol ID Extension         1
              ID Length                    1
     R     R    R       PDU Type           1
                Version                    1
               Reserved                    1
       Maximum Area Addresses              1
             PDU Length                    2
              Source ID                    ID Length + 1
     VARIABLE LENGTH FIELDS                VARIABLE

-    Intradomain Routeing Protocol Discriminator – architectural constant (see table 2)
-    Length Indicator – Length of fixed header in octets

-    Version/Protocol ID Extension – 1

-    ID Length — Length of the ID field of NSAP addresses and NETs used in this routeing domain. This field shall take on
     one of the following values:
     •   An integer between 1 and 8, inclusive, indicating an ID field of the corresponding length
     •   The value zero, which indicates a 6 octet ID field length
     •   The value 255, which means a null ID field (i.e. zero length)

All other values are illegal and shall not be used.

-    PDU Type (bits 1 through 5) – 26.

NOTE 70 Bits 6, 7 and 8 are Reserved, which means they are transmitted as 0 and ignored on receipt.

-    Version – 1

-    Reserved — transmitted as zero, ignored on receipt

-    Maximum Area Addresses — number of area addresses permitted for this ISs area, as derived from the value of the
     System Management parameter maximumArea-Addresses. This field shall take on of the following values:
     •   An integer between 1 and 254 inclusive, indicated a corresponding number of area addresses supported.
     • The value zero, which is treated upon reception as if it were equal to three, and which the IS may use if it supports
     only a value of 3 for maximumAreaAddresses.

-    PDU Length – Entire Length of this PDU, in octets, including header

-    Source ID – the system ID of Intermediate system (with zero Circuit ID) generating this Sequence Numbers PDU.

-    VARIABLE LENGTH FIELDS – fields of the form:

                                 No. of Octets
            CODE                 1
           LENGTH                1
            VALUE                LENGTH

Any codes in a received PSNP that are not recognised are ignored.



88                                                                                                    © ISO/IEC 2002 – All rights reserved
              Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 30 of 32
                                                                                                    ISO/IEC 10589:2002(E)



Currently defined codes are:
     •     LSP Entries – this may appear more than once. The option fields, if they appear more than once, shall appear sorted
     into ascending LSPID order.
          x CODE – 9
          x LENGTH – total length of the value field.
          x VALUE – a list of LSP entries of the form:

                                       No. of Octets
     Remaining Lifetime                2
          LSP ID                       ID Length + 2
    LSP Sequence Number                4
         Checksum                      2


     Remaining Lifetime                2
          LSP ID                       ID Length + 2
    LSP Sequence Number                4
         Checksum                      2

· Remaining Lifetime – Remaining Lifetime of LSP.

· LSP ID – the system ID of the LSP to which this entry refers.

· LSP Sequence Number – Sequence number of LSP.

· Checksum – Checksum reported in LSP.

The entries shall be sorted into ascending LSPID order (the LSP number octet of the LSPID is the least significant octet).
     •     Authentication Information — information for performing authentication of the originator of the PDU.
          x CODE — 10.
          x LENGTH — variable from 1–254 octets
          x VALUE —

                                       No. of Octets
     Authentication Type               1
     Authentication Value              VARIABLE

          · Authentication Type — a one octet identifier for the type of authentication to be carried out. The following values
          are defined:
               0 — RESERVED
               1 — Cleartext Password
               2–254 — RESERVED
               255 — Routeing Domain private authentication method

          · Authentication Value — determined by the value of the authentication type. If Cleartext Password as defined in
          this International Standard is used, then the authentication value is an octet string.




© ISO/IEC 2002 – All rights reserved                                                                                         89
               Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 31 of 32
ISO/IEC 10589:2002(E)



9.13 Level 2 partial sequence numbers PDU

                                            No. of Octets
     Intradomain Routeing Protocol          1
             Discriminator
            Length Indicator                1
     Version/Protocol ID Extension          1
              ID Length                     1
     R     R    R       PDU Type            1
                Version                     1
               Reserved                     1
       Maximum Area Addresses               1
             PDU Length                     2
              Source ID                     ID Length + 1
     VARIABLE LENGTH FIELDS                 VARIABLE

-    Intradomain Routeing Protocol Discriminator – architectural constant (see table 2)

-    Length Indicator – Length of fixed header in octets

-    Version/Protocol ID Extension – 1

-    ID Length — Length of the ID field of NSAP addresses and NETs used in this routeing domain. This field shall take on
     one of the following values:
     •   An integer between 1 and 8, inclusive, indicating an ID field of the corresponding length
     •   The value zero, which indicates a 6 octet ID field length
     •   The value 255, which means a null ID field (i.e. zero length)

All other values are illegal and shall not be used.

-    PDU Type (bits 1 through 5) – 27.

-    Version – 1

-    Reserved — transmitted as zero, ignored on receipt

-    Maximum Area Addresses — number of area addresses permitted for this ISs area, as derived from the value of the
     System Management parameter maximumArea-Addresses. This field shall take on of the following values:
     •   An integer between 1 and 254 inclusive, indicated a corresponding number of area addresses supported.
     • The value zero, which is treated upon reception as if it were equal to three, and which the IS may use if it supports
     only a value of 3 for maximumAreaAddresses.
     NOTE 71    This field is ignored on receipt.

-    PDU Length – Entire Length of this PDU, in octets, including header

-    Source ID – the system ID of Intermediate system (with zero Circuit ID) generating this Sequence Numbers PDU.

- VARIABLE LENGTH FIELDS – fields of the form:

                                 No. of Octets
            CODE                 1
           LENGTH                1
            VALUE                LENGTH

Any codes in a received PSNP that are not recognised are ignored.


90                                                                                               © ISO/IEC 2002 – All rights reserved
              Case 6:20-cv-00729-ADA Document 37-5 Filed 03/01/21 Page 32 of 32
                                                                                                   ISO/IEC 10589:2002(E)



Currently defined codes are:
     •     LSP Entries – this may appear more than once. The option fields, if they appear more than once, shall appear sorted
     into ascending LSPID order.
          x CODE – 9
          x LENGTH – total length of the value field.
          x VALUE – a list of LSP entries of the form:

                                       No. of Octets
      Remaining Lifetime               2
           LSP ID                      ID Length + 2
     LSP Sequence Number               4
          Checksum                     2


      Remaining Lifetime               2
           LSP ID                      ID Length + 2
     LSP Sequence Number               4
          Checksum                     2

· Remaining Lifetime – Remaining Lifetime of LSP.

· LSP ID – the system ID of the LSP to which this entry refers.

· LSP Sequence Number – Sequence number of LSP.

· Checksum – Checksum reported in LSP. The entries shall be sorted into ascending LSPID order (the LSP number octet of
the LSPID is the least significant octet).
     •     Authentication Information — information for performing authentication of the originator of the PDU.
          x CODE — 10.
          x LENGTH — variable from 1–254 octets
          x VALUE —

                                       No. of Octets
     Authentication Type               1
     Authentication Value              VARIABLE

          · Authentication Type — a one octet identifier for the type of authentication to be carried out. The following values
          are defined:
               0 — RESERVED
               1 — Cleartext Password
               2–254 — RESERVED
               255 — Routeing Domain private authentication method

          · Authentication Value — determined by the value of the authentication type. If Cleartext Password as defined in
          this International Standard is used, then the authentication value is an octet string.



10       System environment
10.1 Generating jitter on timers
When PDUs are transmitted as a result of timer expiration, there is a danger that the timers of individual systems may become
synchronised. The result of this is that the traffic distribution will contain peaks. Where there are a large number of
synchronised systems, this can cause overloading of both the transmission medium and the systems receiving the PDUs. In
order to prevent this from occurring, all periodic timers, the expiration of which can cause the transmission of PDUs, shall
have “jitter” introduced as defined in the following algorithm.


© ISO/IEC 2002 – All rights reserved                                                                                        91
